Exhibit 10.2
CSX CORPORATION
 
FORM OF CHANGE OF CONTROL AGREEMENT
 


 
AGREEMENT by and between CSX CORPORATION, a Virginia corporation (the
“Company”), and ____________ (the “Executive”), dated as of the ____ day of May,
2014.
 
The Board of Directors of the Company (the “Board has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  To accomplish these objectives, the Board has caused the Company
to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.      Certain Definitions.
 
a.      “Effective Date” means the first date during the Term (as defined in
Section 1(b)) on which a Change of Control (as defined in Section 2)
occurs.  Anything in this Agreement to the contrary notwithstanding, if a Change
of Control occurs, and (i) the Executive’s employment with the Company is
terminated by the Company without Cause or (ii) the Executive ceases to be an
officer of the Company in either case prior to the date on which the Change of
Control occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment or cessation of status as an officer (i) was at the
request of a third party who has taken steps reasonably calculated to effect
such Change of Control or (ii) otherwise arose in connection with or
anticipation of such Change of Control, then, in each such case, for all
purposes of this Agreement “Effective Date” shall mean the date immediately
prior to the date of such termination of employment or cessation of status as an
officer.
 
b.      The “Term” means the period commencing on the date hereof and ending on
the earlier to occur of (i) the third anniversary of such date, (ii) retirement
or (iii) termination of employment absent a Change of Control; provided,
however, that the Term shall end on an earlier date if the Company gives the
Executive at least one year’s advance written notice thereof.
 
2.      Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:
 
a.      Stock Acquisition.  The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13(d)-3 promulgated under the Exchange
Act) of 20% or more of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust)
 
 
 

--------------------------------------------------------------------------------

 
sponsored or maintained by the Company or any corporation controlled by the
Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 2; or
 
b.      Board Composition.  Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
c.      Business Combination.  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or its principal subsidiary (a “Business Combination”)
that is not subject, as a matter of law or contract, to approval by the Surface
Transportation Board or any successor agency or regulatory body having
jurisdiction over such transactions (the “Agency”), in each case, unless,
following such Business Combination:
 
(i)      all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or its
principal subsidiary or all or substantially all of the assets of the Company or
its principal subsidiary either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;
 
(ii)      no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and
 
(iii)      at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
d.      Regulated Business Combination.  Consummation of a Business Combination
that is subject, as a matter of law or contract, to approval by the Agency (a
“Regulated Business Combination”) unless such Business Combination complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or
 
e.      Liquidation or Dissolution.  Consummation of a complete liquidation or
dissolution of the Company or its principal subsidiary approved by the Company’s
shareholders.
 
 
-2-

--------------------------------------------------------------------------------

 
If any Change of Control is a Regulated Business Combination, but its
implementation involves another “Change of Control” that is not a Regulated
Business Combination within the meaning of this Section 2, then for all purposes
of this Agreement, such Change of Control shall not be deemed to be a Regulated
Business Combination, the provisions governing a Regulated Business Combination
shall not apply, and the provisions governing such other Change in Control shall
apply.
 
3.      Employment Period.
 
a.      Generally.  Subject to Section 3(b), the Company hereby agrees to
continue the Executive in its employ, and the Executive hereby agrees to remain
in the employ of the Company subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
third anniversary of such date (the “Employment Period”).
 
b.      Regulated Business Combination.  Notwithstanding the foregoing, in the
case of a Change of Control that is a Regulated Business Combination, then for
all purposes of this Agreement, the “Employment Period” shall mean the longer of
(i) the period commencing on the Effective Date and ending on the third
anniversary of such date or (ii) the period commencing on the Effective Date and
ending twelve months following the effective date of a final decision by the
Agency on the proposed Regulated Business Combination (“Final Regulatory
Action”), provided, however, that (x) if the Final Regulatory Action is a denial
of the Regulated Business Combination then for all purposes of this Agreement
the “Employment Period” shall end upon the sixtieth (60th) day following such
Final Regulatory Action and (y) if the Final Regulatory Action is an approval of
the Regulated Business Combination, but the Regulated Business Combination is
not consummated by the first anniversary of the Final Regulatory Action, then
for all purposes of this Agreement the “Employment Period” shall end upon such
first anniversary, of the Final Regulatory Action.
 
4.      Terms of Employment.
 
a.      Position and Duties.  (i)  During the Employment Period:  (A) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, and (B) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Effective Date or any office or location less than 35 miles from such
location.
 
(ii)      During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, Executive agrees during
normal business hours to diligently discharge the business and affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period it shall not be a violation of this Agreement for the Executive to (A)
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.  It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
 
b.      Compensation.  (i)  Base Salary.  During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly
 
 
-3-

--------------------------------------------------------------------------------

 


 
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs.  During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually.  Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement.  Annual Base Salary shall not be reduced
after any such increase, and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.  Notwithstanding
the preceding, an across-the-board reduction in Annual Base Salary applicable to
all similarly situated peer executives implemented out of extreme business
necessity and unrelated to a contemplated or anticipated Change of Control shall
not be a violation of this section.  As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.
 
(ii)      Annual Bonus.  In addition to Annual Base Salary, the Executive shall
be eligible to earn, for each calendar year ending during the Employment Period,
an annual bonus (the “Annual Bonus”) in cash, based on Company performance
levels, not less favorable (in terms both of dollar amounts and difficulty of
achievement) to the Executive than the Executive’s opportunity to earn such
annual cash bonuses under the Company’s annual incentive plans, or any
comparable bonus under any predecessor or successor plan, for the last three
full calendar years prior to the Effective Date (annualized in the event that
the Executive was not employed by the Company for the whole of such calendar
year).  Notwithstanding the preceding, an across-the-board reduction of minimum,
target and maximum Annual Bonus opportunities applicable to all similarly
situated peer executives implemented out of extreme business necessity and
unrelated to a contemplated or anticipated Change of Control shall not be a
violation of this section. Each such Annual Bonus shall be paid no later than
March 15 of the calendar year next following the calendar year for which the
Annual Bonus is awarded, unless deferred pursuant to the terms of a deferred
compensation plan maintained by the Company.
 
(iii)      Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
 
(iv)      Welfare Benefit Plans.  During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the
 


 
-4-

--------------------------------------------------------------------------------

 
 
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
 
(v)      Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in carrying out Executive’s duties hereunder, in accordance with
the policies, practices and procedures of the Company and its affiliated
companies in effect and applicable to the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.  Any required
reimbursements shall be paid to Executive no later than the last day of the
calendar year following the calendar year in which the underlying expense was
incurred by the Executive, and the amount of expenses eligible for reimbursement
during any year shall not affect the expenses eligible for reimbursement in any
other year.
 
(vi)      Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.
 
(vii)      Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.
 
(viii)      Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
 
Notwithstanding Section 4(b)(iii)-(viii), benefits payable under a plan,
practice, policy, or program that has been amended to reduce benefits or
terminated within the 120-day period immediately preceding the Effective Date
for reasons unrelated to affecting benefits due hereunder shall not be taken
into account under such provisions.  In the case of a plan, practice, policy or
program amended to reduce benefits, only the higher pre-amendment benefit shall
be disregarded.
 
5.      Termination of Employment.
 
a.      Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(c) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned
 
 
-5-

--------------------------------------------------------------------------------

 


 
to full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of the Executive’s inability to engage in any
substantial gainful activity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.  Executive agrees to cooperate with the Company and the selected
physician so that such determination can be made.
 
b.      Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:
 
 (i)      the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board, which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties,
 
(ii)      the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or
 
(iii)      the violation of any Company policy by Executive, or the commission
by Executive of an act involving moral turpitude, in each case, that adversely
affects the reputation or business of the Company or any affiliate.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
 
c.      Good Reason.  The Executive’s employment may be terminated by the
Executive during the Employment Period for Good Reason.  For purposes of this
Section 5(c), any good faith determination of “Good Reason” made by the
Executive shall be conclusive.  For purposes of this Agreement, “Good Reason”
shall mean:
 
(i)      the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(ii)      any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent
 
 
-6-

--------------------------------------------------------------------------------

 


 
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(iii)      the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a materially greater
extent than required immediately prior to the Effective Date, in either case
without the Executive’s prior consent;
 
(iv)      any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
 
(v)      any failure by the Company to comply with and satisfy Section 12(c) of
this Agreement.
 
d.      Regulated Business Combination.  Notwithstanding the foregoing, in the
case of a Change of Control that is a Regulated Business Combination, then for
all purposes of this Agreement, during that portion of the Employment Period
prior to Final Regulatory Action, the Executive may not exercise his or her
rights to terminate the Executive’s employment under this Agreement for “Good
Reason.”  During such period, the Executive may only terminate his or her
employment under this Agreement and receive benefits under Section 6 if the
Executive is “Constructively Terminated” by the Company.  Moreover, except to
the extent expressly set forth in the definition of “Constructive Termination,”
the Executive shall have no remedy for any breach by the Company of the
provisions of Section 4; provided, however, that any failure of the Company to
comply in any material respect with the provisions of Section 4 shall create a
rebuttable presumption that a Constructive Termination has occurred.
 
For purposes of this Agreement, a “Constructive Termination” shall mean:
 
(i)      substantial diminution of the Executive’s duties or responsibilities as
contemplated by Section 4(a) of this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(ii)      a reduction in the Executive’s Annual Base Salary;
 
(iii)      a failure by the Company to comply with Section 4(b)(ii) regarding
the Annual Bonus;
 
(iv)      a reduction in the Executive’s other incentive opportunities, benefits
or perquisites described in Section 4(b) unless the Executive’s peer executives
suffer a comparable reduction;
 
(v)      the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a materially greater
extent than required immediately prior to the Effective Date, in either case
without the Executive’s prior consent; or
 
(vi)      any purported termination by the Company of the Executive’s employment
otherwise than for Cause or Disability.
 
During that portion of the Employment Period after Final Regulatory Action, the
Executive may terminate his or her employment under this Agreement for “Good
Reason.”
 
 
-7-

--------------------------------------------------------------------------------

 
e.      Notice of Termination.  Any termination by the Company for Cause, or by
the Executive for Good Reason or Constructive Termination, shall be communicated
by Notice of Termination to the other party hereto given in accordance with
Section 13(c) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice).  The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason, Cause or Constructive Termination shall not waive any right of the
Executive or the Company, respectively, hereunder or preclude the Executive or
the Company, respectively, from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
 
f.      Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason or Constructive Termination, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.  For purposes of any benefit to be provided
or any amount payable under this Agreement that is subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), termination of
employment shall not be deemed to occur unless it is reasonably expected that
Executive will provide no further services to the Company or its affiliates, as
defined in Section 414(b) or (c) of the Code, or that the level of bona fide
services will drop to 20% or less of the average level of services provided by
Executive over the thirty-six (36) months preceding Executive’s termination of
employment.  If Executive continues to provide bona fide services to the Company
or any of its affiliates at a level that is more than 20% of the average level
of services provided by Executive over such thirty-six (36) month period, then
Executive shall be deemed not to have experienced a termination of employment.
 
6.      Obligations of the Company upon Termination.
 
a.      Without Cause, Good Reason or Constructive Termination.  If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason or Constructive Termination, then the Company shall provide the
following payments and benefits:
 
(i)      The Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of (A), plus (B), plus (C),
plus (D) as follows:
 
A.      the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) any accrued vacation pay,
in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and
 
 
-8-

--------------------------------------------------------------------------------

 
B.      an amount equal to the product of (1) 2.99 and (2) the sum of (x) the
Executive’s Annual Base Salary in effect on the date of Executive’s termination
of employment (or, if greater, the Executive’s Annual Base Salary in effect
immediately before any salary reduction therein triggering the event leading to
Executive’s termination) and (y) the Target Bonus; and
 
C.      an amount equal to 100% of the estimated aggregate cost of the benefits
to be provided to Executive under Section 6(a)(ii) for the three year period
during which such benefits may be provided to Executive, as determined by the
Company in good faith (which determination shall be final and binding); and
 
D.      the product of (x) the Annual Bonus the Executive would have received
for the year of termination (based upon the Executive’s target opportunity and
the annual incentive plan’s achievement percentage) had the Executive remained
employed for the entire performance period to which such Annual Bonus relates
and (y) a fraction, the numerator of which is the number of days in the current
calendar year through the Date of Termination, and the denominator of which is
365.
 
The amounts set forth in (A), (B) and(C) shall be paid to the Executive in a
lump sum in cash within 30 days after the Date of Termination.  The amount set
forth in (D) shall be paid following completion of the relevant performance
period at the same time Annual Bonuses are normally paid pursuant to the terms
of the applicable plan.
 
In the event that Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined by the Company or its delegate), any
payments hereunder subject to Section 409A of the Code shall not be paid or
provided until the earlier of (A) the Executive’s death, or (B) the expiration
of the 6-month period following Executive’s termination of employment (the
“Delay Period”).  Any payments that are delayed by virtue of this subparagraph
shall (I) be paid in one payment at the conclusion of the Delay Period and (II)
include interest computed at five percent (5%) per annum for the duration of the
Delay Period.
 
(ii)      For three years after the Executive’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue medical, group life, and
disability benefits to the Executive and/or the Executive’s family equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 4(b)(iv) of this Agreement
if the Executive’s employment had not been terminated or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies and their
families; provided, however, that any such benefits that are fully insured will
only be provided to the extent the underlying insurance policy provides or can
be amended to provide coverage for such benefits, and provided further, that if
the Executive becomes reemployed with another employer and is eligible to
receive medical, group life, or disability benefits under another
employer-provided plan, then the medical, group life, or disability, benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility.  With respect to any benefits
provided to Executive under this Section 6(a)(ii), the Executive shall pay one
hundred percent of the cost of such coverage (one hundred two percent with
respect to medical benefits) on an after-tax basis.  In the event medical
coverage is provided under the Company’s existing plan, any COBRA continuation
coverage obligation under Section 4980B of the Code will run concurrently with
the benefits provided hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 
(iii)      The Company shall during the period commencing on the Date of
Termination and ending on the last day of the second calendar year following the
calendar year in which Executive’s termination of employment occurred, at its
sole expense as incurred, provide the Executive with outplacement services, the
scope and provider of which shall be selected by the Executive in his or her
sole discretion, but at a cost not in excess of $20,000.
 
 (iv)      To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies, including earned but unpaid stock and similar
compensation and any annual or long-term incentive compensation earned with
respect to a performance period completed prior to the Executive’s termination
date but not yet fully paid as of such termination date (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
 
b.      Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits.  Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.  With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.  Notwithstanding the preceding, benefits
payable under a plan, practice, policy, or program that has been amended to
reduce benefits or terminated within the 120-day period immediately preceding
the Effective Date for reasons unrelated to affecting benefits due hereunder
shall not be taken into account.  In the case of a plan, practice, policy or
program amended to reduce benefits, only the higher pre-amendment benefit shall
be disregarded.
 
c.      Disability.  If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(c)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.  Notwithstanding the
preceding benefits payable under a plan, practice, policy, or program that has
been amended to reduce benefits or terminated within the 120-day period
immediately preceding the Effective Date for reasons unrelated to affecting
benefits due hereunder shall not be taken into account.  In the case of a plan,
practice, policy or program amended to reduce benefits, only the higher
pre-amendment benefit shall be disregarded.
 
 
-10-

--------------------------------------------------------------------------------

 
d.      Cause; Other than for Good Reason or Constructive Termination.  If the
Executive’s employment shall be terminated for Cause during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) the Executive’s
Annual Base Salary through the Date of Termination, and (y) Other Benefits, in
each case to the extent theretofore unpaid.  If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason or Constructive Termination, this Agreement shall terminate without
further obligations to the Executive, other than for Accrued Obligations and the
timely payment or provision of Other Benefits.  In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.
 
7.      Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Executive may qualify, nor, subject to Section 13(g), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
 
8.      Full Settlement.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.  In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest regardless of the outcome thereof by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment, at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided, that
the Executive shall repay to the Company all such amounts paid by the Company,
and shall not be entitled to any further payments hereunder, in connection with
a contest originated by the Executive if the trier of fact in such contest
determines that the Executive’s claim was not brought in good faith or was
frivolous.
 
9.      Limitations on Payments by the Company.
 
a.      Except as provided in Section 8, the Company shall determine whether to
reduce any payment or distribution to be made by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or under another plan or
arrangement) (a “Payment”) in accordance with paragraph (i) of this Section
9(a), or to make such Payments in full in accordance with paragraph (ii) of this
Section 9(a).
 
(i)    If any Payment or Payments would otherwise constitute an “excess
parachute payment,” as defined in Section 280G of the Code, the Payment or
Payments shall be reduced (but not below zero) to the largest amount that will
result in no portion of the Payments being subject to the excise tax imposed
under Section 4999 of the Code (the “Reduced Amount”).
 
(ii)     Notwithstanding Section 9(a)(i), Executive shall receive full Payment
if it is determined that the net after-tax benefit the Executive would receive,
after taking into account both income taxes and any excise tax imposed under
Section 4999 of the
 


 
-11-

--------------------------------------------------------------------------------

 
 
Code (“Excise Tax”), is greater than the net after-tax amount the Executive
would receive based on the application of Section 9(a)(i).  In this event,
Executive shall be responsible for the payment of any Excise Tax.
 
To the extent Payments are reduced pursuant to Section 9(a)(i), Payments shall
be reduced by the Company in its reasonable discretion in the following order:
(A) reduction of any cash payment, excluding any cash payment with respect to
the acceleration of equity awards, that is otherwise payable to the Executive
that is exempt from Section 409A of the Code, (B) reduction of any other
payments or benefits otherwise payable to the Executive on a pro-rata basis or
such other manner that complies with Section 409A of the Code and (C) reduction
of any payment with respect to the acceleration of equity awards that is
otherwise payable to the Executive that is exempt from Section 409A of the Code.
 
b.      Subject to the provisions of Section 9(c), all determinations required
to be made under this Section 9, including whether Executive will receive a
Reduced Amount or full Payment and the assumptions to be utilized in arriving at
such determination, shall be made by a certified public accounting firm, law
firm, or other advisor as may be designated by the Company (the “Advisor”) which
shall provide detailed supporting calculations both to the Company and the
Executive at least 7 business days prior to the date any Payment is scheduled to
be made or commence.  In the event that the Advisor is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Company shall appoint another recognized firm to make the determinations
required hereunder (which firm shall then be referred to as the Advisor).  All
fees and expenses of the Advisor shall be borne solely by the Company.  Any
determination by the Advisor shall be binding upon the Company and the
Executive.  As a result of the uncertainty in the application of the Excise Tax
at the time of the initial determination by the Advisor hereunder, it is
possible that Payments which will not have been made by the Company should have
been made (“Underpayment”), consistent with the calculations required to be made
hereunder.  The Advisor shall determine the amount of any Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
 
c.      If the Executive receives a Payment, the Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Executive of an Excise Tax.  Such
notification shall be given as soon as practicable but no later than ten
business days after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:
 
(i)      give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(iii)      cooperate with the Company in good faith in order to effectively
contest such claim, and
 
(iv)      permit the Company to participate in any proceedings relating to such
claim;
 
 
-12-

--------------------------------------------------------------------------------

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any unintended tax liability (including interest and
penalties with respect thereto) resulting from such representation and the
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any unintended tax liability
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which an Excise Tax would be payable hereunder with
respect to a Reduced Amount and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
 
d.      If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.
 
10.      Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all confidential or
proprietary information, knowledge or data relating to the Company or any of its
affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In addition, to the extent that
the Executive is a party to any other agreement relating to confidential
information, inventions or similar matters with the Company, the Executive shall
continue to comply with the provisions of such agreements.  In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
 
 11.      Arbitration.  The Company and the Executive agree that all disputes,
controversies, and claims arising between them concerning the subject matter of
this Agreement, other than Sections 9 and 10, shall be settled by arbitration in
accordance with the rules and procedures of the American Arbitration Association
then in effect.  The location of the arbitration will be Jacksonville, Florida
or such other place as the parties may mutually agree.  In rendering any award
or ruling, the arbitrator or arbitrators shall determine the rights and
obligations of the parties according to the substantive and procedural laws of
the State of Florida.  The parties to any such dispute, controversy, or
 


 
-13-

--------------------------------------------------------------------------------

 
 
claim shall attempt to agree upon the selection of a single arbitrator.  If
after a reasonable period of time the parties are unable to agree upon such a
single arbitrator, then three arbitrators will be appointed with each party
selecting an arbitrator from the American Arbitration Association’s available
panel of arbitrators, and the parties agreeing upon the selection of a third
arbitrator.  If the parties cannot agree upon the selection of a third
arbitrator, then the two arbitrators selected by the parties shall agree upon a
third arbitrator from the panel of American Arbitration Association
arbitrators.  If the two arbitrators are unable to so agree on a third
arbitrator, the third arbitrator shall be selected by the American Arbitration
Association.  Any arbitration pursuant to this section shall be final and
binding on the parties, and judgment upon any award rendered in such arbitration
may be entered in any court, state or federal, having jurisdiction.  All fees
and expenses of the arbitration shall be born in accordance with Section 8.  The
arbitrator or arbitrators shall have no authority to award provisional relief,
injunctive remedies, or punitive damages.  The parties expressly acknowledge
that they are waiving their right to seek remedies in court, including without
limitations the right if any to a jury trial.
 
12.      Successors.
 
a.      This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
 
b.      This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
c.      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
13.      Miscellaneous.
 
a.      This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
b.      This Agreement is intended to be fully compliant with the requirements
of Section 409A of the Code and the final regulations promulgated thereunder,
taking into account any and all transition rules and relief promulgated by the
Internal Revenue Service or the U.S. Department of Treasury regarding compliance
therewith, and, to the maximum extent permitted by law, shall be administered,
operated and construed consistent with this intent.  Any amounts payable solely
on account of an involuntary separation from service within the meaning of
Section 409A shall be excludible from the requirements of Section 409A, either
as involuntary separation pay or as short-term deferral amounts (e.g., amounts
payable under the schedule prior to March 15 of the calendar year following the
calendar year of involuntary separation) to the maximum possible
extent.  Further, any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the period of time specified
in this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the
 


 
-14-

--------------------------------------------------------------------------------

 
 
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
c.      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 

 
If to the Executive:
         
If to the Company:
 
CSX Corporation
 
500 Water Street
 
Jacksonville, FL 32202
 
 
Attention: Senior Vice President and Chief Administration Officer

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
d.      The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
e.      The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
f.      The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
or Constructive Termination pursuant to Section 5 of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.
 
g.      The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement.  From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.
 
14.    Other Agreements Unaffected.  Except as otherwise expressly provided
herein, this Agreement shall have no effect on any other agreement between the
Executive and the Company or any of its affiliates, and any such agreement shall
remain in full force and effect in accordance with its terms.
 
 
-15-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 


 
 
 
 

         
CSX CORPORATION
 
 
       
By
 

 


 
 
 
 
-16-